Citation Nr: 0324347	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  99-00 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a seizure disorder, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Eric C. Conn, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1995 to August 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

This case was the subject of a March 2001 Order of the Court 
of Appeals for Veterans Claims (CAVC), vacating a May 2000 
Board decision; and of a Board remand dated in October 2001 
for purposes of compliance with the CAVC Order.

The Board notes that to RO has undertaken some development 
actions on the issue of entitlement to service connection for 
an acquired psychiatric disorder, such as the issuance of a 
letter to the veteran in December 2001.  However, the matter 
appears to remain undadjudicated.  Accordingly, the Board 
refers this matter to the RO for appropriate action. 


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute revised the former section 
5107(a) of Title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board initiated additional 
development pursuant to the authority granted by 38 C.F.R. 
§19.9(a)(2) by sending a letter to the veteran in January 
2003.  The Board has received no new evidence since sending 
the January 2003 letter.  The Board also determined that a 
more current VA examination was warranted.  However, before 
such an examination was conducted, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  
See Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid 
because in conjunction with 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain the 
appellant's waiver, which was contrary to 38 U.S.C. § 
7104(a).  The Federal Circuit further held that 38 C.F.R. § 
19.9(a)(2)(ii) was invalid in that it provided 30 days to 
respond to notice, which was contrary to 38 U.S.C. § 5103(b), 
which provides a claimant one year to submit evidence.

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that the most appropriate action is to remand 
the veteran's claim for the RO to afford the veteran with the 
necessary examination and to consider any additional evidence 
in the first instance.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) the regulation 
provides that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

The Board notes that the veteran has claimed that he has a 
seizure disorder due to an undiagnosed illness.  Under 38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2002), 
service connection may be established for a Persian Gulf 
veteran who suffers from a chronic disability resulting from 
undiagnosed illness which cannot be attributed to any know 
clinical diagnosis and which became manifest either during 
active service in the Southwest Asia theater or operations 
during Persian Gulf war, or to a degree of 10 percent or more 
not later than December 31, 2006.  Under 38 C.F.R. § 
3.317(d), the term "Persian Gulf veteran" means a veteran who 
served on active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In this case, the veteran does not argue, and the 
evidence does not show, that he ever served in Southwest 
Asia.  Therefore,. the provisions of 38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2002) are not applicable.  
Nevertheless, it is the Board's judgment that an examination 
with a nexus opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).
The RO should ensure compliance with the duty to notify and 
assist provisions of the VCAA, to include notifying the 
veteran of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See 38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present. 

In so doing, the RO's actions should 
include asking the veteran to identify all 
records of VA and non-VA health care 
providers that have treated him for a 
seizure disorder during the period from 
November 1998 to the present.  After 
obtaining any appropriate releases, the RO 
should obtain records from each health 
care provider the veteran identifies.  The 
veteran should also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his 
own and submit them the RO.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile. 

2.  Once all available medical records 
have been received, make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded the 
following examination: a neurological 
examination to determine whether the 
veteran has a seizure disorder, and if 
so, whether it began during or within one 
year of service, or whether it is 
causally linked to any incident of active 
duty.  Send the claims folder to the 
examiner for review.

A review of the relevant medical evidence 
in the claims file must include the 
following:
A June 13, 1995, entry in the service 
medical records includes a finding of no 
seizure and no prior seizures.  As a 
result of complaints of dizziness, chest 
tightness, and loss of consciousness 
during a run, the veteran had a work-up 
on this date to include chest X-rays and 
an abnormal EKG.  
The veteran's contentions include claims 
of onset of a seizure disorder during 
service after vaccinations.  Service 
medical records dated July 19, 1995, 
include a diagnosis of "immunization 
syncope" on the day of receiving 
immunizations.  
The service medical records associated 
with the claims file also include many 
pages of documentation of psychiatric 
treatment and evaluation in August 1995.
The examiner should acknowledge private 
medical records dated as early as March 
1996, less than one year after discharge 
form service, diagnosing a seizure 
disorder, as well as later private and VA 
medical records tending to indicate that 
the veteran has a psychiatric disorder 
rather than a seizure disorder and 
describing "pseudoseizures."  Similarly, 
a VA examination report dated in 
September 1997 includes a diagnosis of a 
seizure disorder, in contrast to a 
January 1998 VA examination report 
stating there is no evidence of 
significant neurological dysfunction 
which would predispose the veteran toward 
having a seizure disorder relative to in-
service vaccinations.

The examiner should also acknowledge the 
private medical records from Kam Tiwari, 
M.D., dated from November 2000 to March 
2001, describing the veteran as having 
"Gulf War Syndrome" and indicating 
successful treatment of pain, spasms, 
seizures, and neurological deficits.  A 
December 2000 entry describes his 
seizures and headaches as "reduced to 
almost one per month" as result of 
prescribed medications.

The examiner should be aware of the fact 
that the veteran did not serve in 
Southeast Asia during the Persian Gulf 
War or at any other time, nor does the 
veteran contend that he had such service 
in Southeast Asia.  As to the veteran's 
contention that a seizure disorder is due 
to an anthrax vaccine during service, the 
examiner is requested to review the 
service medical records to determine if 
the veteran received such a vaccination 
during service.

Following a review of the relevant 
evidence in the claims file and the 
neurological examination, the examiner 
should opine (a) whether the veteran 
currently has a seizure disorder, and if 
so, (b) whether it is at least as likely 
as not that this condition began during 
or within one year of service (VA 
regulations provide for a one-year post-
service presumptive period in claims for 
service connection for organic diseases 
of the nervous system) or, if first shown 
more than 1 year after service, whether 
it is at least as likely as not that the 
seizure disorder is causally linked to 
any incident of active service, to 
include the receipt of any vaccinations 
or immunizations.  

3.  The RO should readjudicate the issue 
of entitlement to service connection for 
a seizure disorder, to include as due to 
an undiagnosed illness, with 
consideration of all of the evidence 
added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in August 2002.  The RO should 
note that the veteran did not serve in 
Southeast Asia during the Persian Gulf 
War or at any other time, nor does the 
veteran contend that he had such service 
in Southeast Asia.  
 
4.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the August 2002 
SSOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




